Filed 4/7/14 P. v. Vaira CA3
                                       NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   THIRD APPELLATE DISTRICT
                                                   (Shasta)
                                                      ----




THE PEOPLE,                                                                    C072906

                 Plaintiff and Respondent,                    (Super. Ct. Nos. 10F8947, 11F4173)

        v.

BRANDON JUSTICE JAMES VAIRA,

                 Defendant and Appellant.




        This appeal involves two Shasta County Superior Court cases.
                       FACTUAL AND PROCEDURAL BACKGROUND
        During the evening of June 29, 2011, Albert Palen was in his motel room in
Redding with Chala Och, whom he had invited in to share some food. They left together
later and picked up pornographic movies after which Och drove to defendant’s residence
where she purchased methamphetamine with money provided by Palen. Palen and Och
returned to the motel room where they shared the methamphetamine.



                                                       1
       The next day, Palen allowed Och to borrow his car to pick up some clothes;
however, Och did not return to the motel room until that evening. They watched a
movie, had sex, and went to bed. Och became uncomfortable and scared, so she left and
drove Palen’s car to defendant’s residence.
       About an hour and one-half later, Och returned to Palen’s room with a Taser. She
was also accompanied by defendant and another male. Och and defendant, who had a
handgun, asked for Palen’s wallet. When Palen hesitated, Och struck him with the Taser.
After further demands, Palen gave Och and defendant his wallet and cell phone. At one
point, defendant made Palen think defendant was going to shoot him. Palen threw his
arm up, striking the gun, and causing it to discharge a bullet into the ceiling. Defendant,
Och, and the third male then left and Palen called the police. A crime scene technician
extracted a small caliber bullet from a hole in the ceiling of the motel room.
       It was stipulated that peace officers recovered a .32-caliber gun from defendant’s
bedroom. When defendant was arrested, a Taser was in his car.
       Defendant testified that Och had previously bought methamphetamine from him.
Around July 1, 2011, Och called asking for drugs. Och told Tiffany, the woman with
whom defendant was living, that Palen would not let her take her belongings out of the
motel room so she could leave. Defendant, armed with his gun, went to the motel for the
purpose of helping Och get her property. Defendant waited outside, but entered the room
when he heard Och scream for help. Och went after Palen with the Taser, but Palen
tripped in trying to get away from her and hit defendant’s hand, causing the gun to
discharge. Och then took Palen’s wallet and cell phone and they left.
       Consolidated information in case No. 11F4173, an 11 count information, charged
defendant Brandon Justice James Vaira with eight offenses and codefendant Tiffany
Durham with three offenses. The information also charged enhancements for service of a




                                              2
prior prison term, a prior drug conviction, a prior strike conviction, and being on bail for
several of the counts.1
       On August 22, 2012, defendant pled no contest to possession of a firearm by a
felon, possession of ammunition by a felon, possession of methamphetamine for sale, and
possession of an injecting or smoking device. Defendant admitted allegations of service
of a prior prison term, a prior drug conviction, a prior strike conviction, and an on-bail
enhancement. The remaining counts were continued to August 23 for trial.
       On September 11, 2012, a jury found defendant guilty of assault with a firearm
with a great bodily injury finding, battery with serious bodily injury, and misdemeanor
possession of a stun gun by a felon. A mistrial was declared as to second degree robbery,
and this count was later dismissed.
       On September 17, 2012, in case No. 10F8947, based upon defendant’s being
found in possession of a stolen credit card, he pled no contest to fraudulent use of a credit
card. Defendant’s plea was given in exchange for the dismissal of other counts and a
maximum term for both cases Nos. 11F4173 and 10F8947 of 14 years eight months in
state prison.
       In November 2012, the court imposed a term of 14 years eight months. The court
also awarded defendant 572 days of presentence custody and imposed fines, fees, and
restitution as set forth in the abstract of judgment.
                                        DISCUSSION
       Counsel for defendant filed an opening brief that sets forth the facts of the case
and asks us to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than



1      Codefendant Durham entered a plea bargain as to the three counts against her.
She is not involved in this appeal.

                                               3
30 days have elapsed and we have received no communication from defendant. We have
undertaken an examination of the entire record and find no arguable issues that would
result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                                       ROBIE               , J.



We concur:



      RAYE                  , P. J.



      BUTZ                  , J.




                                             4